Appeal from a judgment of the Supreme Court at a Trial Term, entered October 26, 1976, which denied petitioner’s application, in a proceeding pursuant to section 330 of the Election Law, to declare invalid the petition nominating respondent Charles L. Touhey as a candidate for member of the Board of Education of the City School District of Albany, New York, in the general election to be held on November 2, 1976. Judgment affirmed, without costs, on the opinion of Conway, J. Koreman, P. J., Sweeney, Kane, Mahoney and Larkin, JJ., concur.